Title: From James Madison to Jacob De La Motta, [post–7] August 1820
From: Madison, James
To: Motta, Jacob De La


                
                    Sir
                    Montpellier [post–7] Aug: 1820
                
                I have received your letter of the 7th. inst: with the Discourse delivered at the consecration of the Hebrew Synagogue at Savannah, for which you will please to accept my thanks.
                The history of the Jews must for ever be interesting. The modern part of it is at the same time so little generally known, that every ray of light on the subject has its value.
                Among the features peculiar to the political system of the U. States, is the perfect equality of rights which it secures to every religious sect. And it is particularly pleasing to observe in the good citizenship of such as have been most distrusted and oppressed elsewhere, a happy illustration of the safety & success of this experiment of a just & benignant policy. Equal laws protecting equal rights are found as they ought to be presumed, the best guarantee of loyalty & love of country; as well as best calculated to cherish that mutual respect & good will among Citizens of every religious denomination, which are necessary to social harmony and most favorable to the advancement of truth. The account you give of the Jews of your

Congre[g]ation brings them fully within the scope of these observations. I tender you, Sir, my respects & good wishes
                
                    James Madison
                
            